           Case 19-00507     Doc 211      Filed 07/02/20 Entered 07/02/20 13:14:38                Desc Main
                                           Document     Page 1 of 2
certappe



                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF IOWA

                                                                  CHAPTER 7
In Re:                                                            Bankruptcy No.

McQuillen Place Company, LLC                                      19−00507
                                                                  20-cv-002041-CJM-KEM
Debtor(s)
                                       CERTIFICATE ON APPEAL
                                             With Record
A Notice of Appeal was filed on May 29, 2020, on behalf of James A. Gray and Charles M. Thomson, by Charles
M. Thomson appealing to the Bankruptcy Appellate Panel from the Order Authorizing Approving Sale Pursuant to
Section 363 of the Bankruptcy Code and Providing Related Relief filed April 9, 2020 and Proceeding Memo and
Order filed May 15, 2020, by the Honorable Thad J. Collins, Bankruptcy Judge.

An Appellee Statement of Election to Proceed in District Court was filed and the Appeal was transferred to U.S.
District Court for the Northern District of Iowa on June 16, 2020.

The Clerk of the U.S. Bankruptcy Court hereby certifies the following documents as made available in the electronic
court record and in accordance with 28 U.S.C. § 158(a):

[184] Notice of Appeal and Statement of Election to BAP
[186] Certificate of Service re: BAP Appeal and Certificate of Transmission to Appellate Court
[188] Acknowledgment Received from BAP Appeal filed on June 1, 2020 Case No. 20−6013
[190] BAP's Briefing Schedule re: BAP Case # 20−6013
[194] Appellant Designation of Contents for Inclusion in Record of Appeal
[195] Copy of Judgment Re: Appeal from BAP 20−6012
[196] Copy of Judgment Re: Appeal from BAP 20−6013
[205] Acknowledgment Received from USDC Appeal filed on June 17, 2020 Case No. 20−cv−002041−CJM−KEM
[208] Appellee Designation of Contents for Inclusion in Record of Appeal Filed by Four Keys, LLC
Notice is hereby provided through electronic mail to parties who are registered users of the courts CM/ECF system.
Non−registered parties receive notice at the address captured on the Notice of Appeal.

Bankruptcy Appeals to the District Court are governed by the United States District Court, Northern District of Iowa,
Local Rule 8001.1, Bankruptcy Appeals. This rule may be reviewed in it's entirety at www.iand.uscourts.gov under
"Local Rules".

All subsequent documents relating to the appeal shall be filed with the U.S. District Court.



                                                           MEGAN R. WEISS
                                                           Clerk, Bankruptcy Court
                                                           by:
       Case 19-00507        Doc 211   Filed 07/02/20 Entered 07/02/20 13:14:38      Desc Main
                                       Document     Page 2 of 2
Date of Issuance: July 2, 2020                     Deputy Clerk
                                                   United States Bankruptcy Court
                                                   Northern District of Iowa
                                                   111 Seventh Avenue SE Box 15
                                                   Cedar Rapids, IA 52401−2101
                                                   319 286−2200
